Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a DIV of 16/015,163 and claims 1-20 are now pending.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because: (a) in FIGs. 3A, 4A, 4B, the reference numerals “315” & “316” appear to point to the same general area (not distinct structure), and similarly “313” & “314” point to the same general area.  Still further, FIG. 3B, the reference numerals “340” & “348” appear to point to the same general area (not distinct structure), and similarly “342” & “348” point to the same general area.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a non-magnetic conductive structure in contact with the main pole at a media facing surface” (from claim 1) and “a dielectric material disposed between the main pole and the non-magnetic conductive structure,” as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 16 recites “The magnetic head of claim 1, further comprising a dielectric material disposed between the main pole and the non-magnetic conductive structure,” however, such language is considered to be indefinite when claim 1 language, from which it depends from is included.  Claim 1 recites that “a non-magnetic conductive structure in contact with the main pole,” and in combination, this language is contradicting, i.e., the non-magnetic conductive structure cannot be both in contact with the main pole (as recited in claim 1) and a dielectric material is disposed between the main pole and the non-magnetic conductive structure, which would result in no contact between the non-magnetic conductive structure and the main pole, rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (USPGPUB 2014/0177100)(hereinafter “Sugiyama”).  For claim 1, Sugiyama, as shown in at least FIGs. 5, 6A-6B, discloses a magnetic recording head 30, comprising: a main pole 31; a spin torque oscillator 35 in contact with the main pole 31; and a non-magnetic conductive structure 41 in contact with the main pole 31 at the media facing surface (FIG. 6A-B; para [0070]-[0071]), wherein the non-magnetic conductive structure 41 is also in contact with the spin torque oscillator 35 (FIG. 6B; para [0085]), i.e., “One or more edge portions of one side of the oscillation device 35 and one or more edge portions of one side of the main pole 31 are in direct contact with the electrically conductive non-magnetic body 41.  The oscillation device 35 may comprise a STO, in some Approaches.”
As per claim 2, Sugiyama is further considered to show wherein the non-magnetic conductive structure comprises NiTa, Cr, Cu, or Rh, e.g., “NiCr, Ru, Ta, Cu, Au, and the like may be employed as the metal-side gap layer 41” (see para [0070]).
As per claim 3 Sugiyama is further considered to show (in the annotated FIG. 6B of Sugiyama below) wherein the main pole 31 includes a first surface (unnumbered, but indicated as the surface facing out of the page) at a media facing surface, a second surface “2” adjacent to the first surface, a third surface “3” connected to the second surface “2”, and a fourth surface “4” opposite the third surface “3”, wherein the second surface “2” of the main pole 31 is in contact with the spin torque oscillator 35.

    PNG
    media_image1.png
    210
    344
    media_image1.png
    Greyscale


As per claim 4, Sugiyama is further considered to show wherein the non-magnetic conductive structure 41 includes a first portion, e.g., right side of “V” shape, and second portion, e.g., left side of “V” shape, wherein the first portion is in contact with the fourth surface “4” of the main pole 31 and the second portion is in contact with the third surface “3” of the main pole 31, as shown in the above annotated FIG.
As per claim 5, Sugiyama is further considered to show wherein the non- magnetic conductive layer has a first portion (left side of “V” shape of 41) and includes a first surface “5” and a second surface “6” opposite the first surface “5”, wherein the first surface “5” of the first portion is in contact with the spin torque oscillator 35 (FIG. 6B) and wherein the non- magnetic conductive layer has a second portion (right side of “V” shape of 41) includes a first surface “7” and a second surface “6” opposite the first surface “7”, wherein the first surface “7” of the second portion is in contact with the spin torque oscillator 35 (see annotated FIG. 6B below).
As per claim 6, still further, Sugiyama is further considered to show wherein the first surface “5” of the first portion of the non-magnetic conductive structure 41, the first surface “7” of the second portion of the non-magnetic conductive structure 41, and the second surface “2” of the main pole 31 are co- planar, and the second surface “6” of the first portion of the non-magnetic 

    PNG
    media_image2.png
    216
    344
    media_image2.png
    Greyscale

Still further, with respect to claim 17, Sugiyama is considered to show wherein the spin torque oscillator 35 has a width at the media facing surface that is greater than a width of the main pole 31at the media facing surface (see FIGs. 6A-6B); as per claim 18, Sugiyama is considered to show a trailing shield 34 in contact with the spin torque oscillator 35 (as shown); and as per claim 19, wherein the spin torque oscillator 35 is in contact with the non-magnetic conductive structure (see FIGs. 6A-6B); as per claim 20, the magnetic recording head of Sugiyama is utilized in a magnetic media device (see FIG. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Nagasaka et al. (USP 9,378,759)(hereinafter “Nagasaka”).  For a description of Sugiyama, see the rejection, supra.  With respect to claims 7-15, Sugiyama remains expressly silent as to the details, e.g., layer structure, of the STO 35, however, Nagasaka, in the same field of endeavor of STO in a magnetic head structure discloses a spin torque oscillator layer structure 230/330 as shown mainly in FIGs. 2, 3A-3B, for claim 7, wherein the spin torque oscillator comprises: a first magnetic layer 334; a second magnetic layer 338; an interlayer 336 disposed between the first magnetic layer 334 and the second magnetic layer 338; and a cap layer 342 (see col. 5, lines 7-21; for claim 8, wherein the first magnetic layer 334 is disposed adjacent the main pole 320 (FIG. 3A); as per claim 9, wherein the first magnetic layer 334 is a spin polarization layer (SPL) (col. 5, line 11); as per claim 10, wherein the spin polarization layer 334 comprises CoNi, CoPt, CoCrPt, CoPd, FePt, CoFePd, TbFeCo, CoMnGe, or combinations thereof (col. 6, line 59-col. 7, line 6); as per claim 11, wherein the second magnetic layer 338 is a field generating layer (FGL) (col. 5, line 13-14); as per claim 12, wherein the field generation layer (FGL) comprises a CoFe layer, or Co and Fe laminations (col. 7, lines 6-8); as per claim 13,  wherein the interlayer comprises Au, Ag, Cu, or AgSn (col. 7, lines 8-9); as per claim 14, wherein the cap layer 342 is an electrically conductive layer, e.g., Cr, Ru, or Cu (col. 7, lines 10-11).
From the teachings of Nagasaka, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the STO of Sugiyama with the layer structure of Nagasaka, for the purpose of providing an improved 
 Still further, with respect to claim 15 and the capping layer, i.e., the electrically conductive layer comprising a Ru/Ta/Ru multi-layer stack, Official Notice is taken that capping layers having a Ru/Ta/Ru configuration are notoriously well known in the art of STO and magnetic heads, and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided such multi-layered structure to the capping layer of Sugiyama in view of Nagasaka, for the purpose of providing a conventional and well known dependable capping layer structure.
Furthermore, it has been held to be within the general knowledge of a skilled artisan to select a known material on the basis of its suitability for the intended use as a matter of design choice; see In re Leshin, 125 USPQ 416 (CCPA 1960); In re Aller, 105 USPQ 233 (CCPA 1955), regarding these matters.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUBs to Zhang including (20110279921 & 20110096443) which disclose the use of a Ru/Ta/Ru capping layer in an STO structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
September 9, 2021